Citation Nr: 1232198	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-28 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for postoperative residuals of basal cell carcinomas, including consequent scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted the Veteran's claim for service connection for basal cell carcinomas and assigned an initial 0 percent, i.e., noncompensable rating for this disability retroactively effective from October 5, 2007, the date of receipt of this claim.  He appealed for a higher initial rating for this disability, so a "downstream" issue.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

As support for this claim, the Veteran testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge of the Board.  And as explained prior to and at the outset of that hearing, the Veteran did not complete the steps necessary to perfect his appeal of two additional claims to the Board, specifically, for service connection for acne and sebaceous cysts, by addressing these other claims in a substantive appeal (VA Form 9 or equivalent statement), as he had concerning his claim for a higher rating for his basal cell carcinomas.  So those other claims are not before the Board.  See 38 C.F.R. § 20.200 (2011).

The Board, however, advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  But since the claim for a higher initial rating for the basal cell carcinomas required further development before being decided on appeal, the Board remanded this claim in December 2011 to the RO via the Appeals Management Center (AMC).  The additional development of this claim especially included having the Veteran undergo another VA compensation examination to reassess the severity of this skin disability.


He had this additional VA compensation examination in February 2012 and, after considering the results of it, the AMC issued a decision in July 2012 increasing the rating for the postoperative residuals of the basal cell carcinomas, including the consequent scars, from 0 to 10 percent with the same retroactive effective date of October 5, 2007, as the prior rating.

The Veteran since has continued to appeal for an even higher rating.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a rating decision issued subsequent to a notice of disagreement (NOD) granting less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  So the issue now on appeal concerns whether he is entitled to an initial rating higher than 10 percent for this disability.

Since, unfortunately, still further development of this claim is required, the Board is again remanding this claim to the RO via the AMC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

In the prior December 2011 remand, the Board determined that a March 2009 VA compensation examination indicating the Veteran had three basal cell carcinomas on the nasal dorsum, right temple, and left parietal scalp was inadequate for rating purposes because the examiner never commented on the possible disfigurement of the Veteran's face.  This is a significant deficiency in that examiner's findings because 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800, provides criteria for evaluating disfigurement of the head, face, or neck.

That March 2009 VA examination report cited to the Veteran's post-service VA outpatient treatment records, reflecting treatment, including for three identified basal cell carcinomas, and including biopsy results.  These other records are in the claims file.  However, the VA examiner clarified the Veteran had three basal cell carcinomas located individually on his nasal dorsum, right temple, and left parietal scalp.  The first identified basal cell carcinoma on the nasal dorsum was noted to be a nodular type and focally pigmented.  The basal cell carcinoma on the right temple was also a nodular type.  And the basal cell carcinoma on the left parietal scalp was a nodular type, as well, and dark brown in color.

The examiner indicated these basal cell carcinomas were intermittent, so apparently sometimes evident and symptomatic whereas other times not so much so.  The Veteran was not taking a corticosteroid or immunosuppressive for his basal cell carcinomas, but rather a topical cream, Efudex.  The examiner determined these three basal cell carcinomas were related to ultraviolet light therapy the Veteran had received for acne in service, so service connected.  The examiner's opinion was consistent with an internet article the Veteran had provided titled "What Causes Basal Cell Cancer", which indicated that basal cell carcinomas can be related to ultraviolet light exposure.

The Veteran had testified during his November 2011 videoconference hearing before the Board that he had had at least 8 basal cell carcinomas in the last 7 or so years, with more likely in the future.  He indicated that 2 were on his scalp, 2 on his nose, 2 on the back of his head, and 2 more elsewhere, including on the right side of his head on or around his temple.  The Board therefore determined he needed to be reexamined to reassess the severity of this skin cancer, including determining the extent of any resultant disfigurement of his head, face, and neck, with findings reported in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  See, too, Ardison v. Brown, 6 Vet. App. 405, 407 (2007) (stressing the importance, if at all possible, of performing this examination during an "active" versus "inactive" stage of the disease to get the truest picture of its severity).

The requested examination was performed in February 2012.  The examiner essentially indicated that the three basal cell carcinomas that were already identified were the Veteran's only pertinent areas of scarring, which were then described.  However, in the color photograph provided, and as asserted by the Veteran, there appear to be several areas of scarring on his head/scalp, which is mostly bald so the scarring is quite visible.  And as pointed out by his representative, not all scarring areas are even visible in the photograph taken, so there are even more apparently.  Thus, the medical opinion provided concerning the extent of the Veteran's skin cancer is inadequate for rating purposes because it evidently did not fully address the inquiries posed by the Board in its prior remand.  So there was not compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As such, there needs to be supplemental comment to fully assess all areas of scarring due to the basal cell carcinomas.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders, and the Board itself commits error in failing to ensure this compliance).

Since the claim is being again remanded, all updated clinical records from the VA Heartland-West and Kansas City VA facilities also should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  See, too, Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these VA records because they are maintained and generated within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).


Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of all updated clinical records that are not already in the claims file.  This includes, but is not limited to, those concerning the Veteran's evaluation and treatment at the VA Heartland-West and Kansas City VA facilities.

Since these records are in the custody of a Federal department or agency, namely, VA (assuming there are additional records), the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So, assuming they exist, make as many attempts as are necessary to comply with this regulation.  The Veteran also must be appropriately notified in the event records identified cannot be obtained.  38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, schedule another VA dermatology examination to reassess the severity of the Veteran's skin condition, his basal cell carcinomas, preferably during an "active" stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994).  Ask the examiner to provide specific findings as to the percentage of the Veteran's entire body affected by this disorder, as well as the percentage of the exposed areas of his body.  The examiner should also state whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs and, if so, the duration of such therapy during a 12-month period.

The examiner should comment, as well, on whether the Veteran's skin condition involves his head, face, or neck, including the top and sides of his head/scalp (as suggested by the photos taken during his most recent VA compensation examination in February 2012) and, if so, whether any of the following disfiguring characteristics are present:  (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

The examiner therefore should take color photographs of all affected areas, which must be visible in the photograph(s) and include them with the examination report.  *The photograph taken during the February 2012 VA compensation examination only permits the Board to see part, so not all, of the affected areas.

It is imperative the claims file be made available to the examiner for review of the pertinent medical and other history, including a complete copy of this remand. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Ensure this additional examination provides the information needed to address all applicable rating criteria.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim for an even higher rating in light of all additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2-2 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

